Eaiíin, J. I concur in the decision of the court in this case, upon the ground that there was no proof that the power of attorney from Dawson and wife was executed in accordance with the forms prescribed by law; and because that shouldhavebeenaffirmatively shown, if ithadbeendone. I am not prepared to say that a power of attorney so executed would be void. The authorities upon this point are in conflict, which is largely due to different statutory provisions in different States. I think under a proper construction of all our statutes in pari materia, such a power should be sustained.